Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed on April 5, 2021 has been accepted and entered.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 12-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 12 and 22 both recite “the passivation layer being arranged … to homogenize stress,” however, the specification does not teach “homogenization” of the stress and instead teaches “smoothing” out the stresses (see paragraph [0112]). The specification teaches that the stress is smoothed out but does not teach making the stresses uniform or homogenized by the addition of the 
The balance of claims are rejected for being dependent upon an already rejected claim. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites “the first filter” in line 9 of the claim, however, claim 12 also recites “a first filter” in line 11 of the claim. It is unclear if the first filter of line 9 is the same as the first filter of claim 12, as the first filter of claim 9 lacks antecedent basis. 
Further, claims 12 and 22 recite “a passivation layer continuously covering the first and photodetector and the second photodetector, the passivation layer being arranged between the first photodetector and the first filter.” Claims 12 and 22 also recite “the first filter being in contact with the first photodetector.” Thus, it is unclear how the first filter is in contact with the first photodetector, when as passivation layer is also arranged between the first filter and the first photodetector. 
The balance of claims are rejected for being dependent upon an already rejected claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 12, 14-19 and 21-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 5,258,618 (Noble) in view of US 2011/0140222 (Rhodes).
Regarding claim 12, Noble discloses a multispectral detection device (Figure 1) comprising: 
a first photodetector and a second photodetector each sensitive to a first wavelength range and to a second wavelength range different from the first wavelength range (claim 1, part B, two dimensional IR detector ray of pixels, see part D, discloses first group of pixels and second group of pixels to detector two different wavelength ranges), the first photodetector delivering a first signal representative of captured radiation and the second photodetector delivering a second signal representative of captured radiation, the first wavelength range and the second wavelength range being 
a first filter configured for to allow the first wavelength range to pass and to block the second wavelength range, the first filter covering the first photodetector and leaving the second photodetector uncovered, the first filter being in contact with the first photodetector so as to block the passage of the second wavelength range in the first photodetector (see figure 4D, which shows the shortpass filter that covers a first group detector pixel elements and is in contact with the detector, see figure 7B, and the shortpass filter does not cover the second group of detector pixels, the shortpass filter blocks passage of light from 4.7-4.9 but allows light less than 4.7) and to apply stress on the first photosensor (the placement of the filter on the photosensor inherently causes stress on the first photosensor), 
a second filter (element 4A, see figure 1, element 16) arranged at a distance from the first photodetector and from the second photodetector and at a distance from the first filter (see figure 1, element 16 is spaced at a distance from the photo detector element 13, and the shortpass filter), the second filter being configured to allow the first wavelength range and the second wavelength range to pass (see figure 4D, element bandpass filter allows light from 4.5-4.9), the second filter being configured to block a higher wavelength than a longest of the wavelengths in the first and second wavelength ranges or to block a lower wavelength than a shortest of the wavelengths in the first and second wavelength ranges (see figure 4A, bandpass filter blocks wavelengths greater than 4.9, and also lower than 4.5, which corresponds to the longest and shortest wavelengths of the first and second ranges). 
Noble does not teach a first passivation layer continuously covering the first photodetector and the second photodetector, the passivation layer being arranged between the first photodetector and the first filter and having a thickness comprise between 10micons and 2000 nm to homogenize stress.
Rhodes discloses a conventional detector (figure 7) including 
Photodetectors (unlabeled, but see figure 2, element 34),

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention as disclosed by Noble with the passivation layer of Rhodes in order to reduce stress to the sensor/filter or subsequent layers and thus reduce cracking or artifacts in the imager (see paragraph [0006]).
Noble in view of Rhodes does not specify that the passivation layer has a thickness comprised between 10 microns and 2000 nm, however, Rhodes teaches that the thickness of the passivation layer can be measured and a surface treatment can be applied to achieve the desired passivation layer thickness (see paragraph [0006] of Rhodes). Further Rhodes teaches adjusting the thickness based on the non-uniformities of the photosensor. 
Thus, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention as disclosed by Noble and Rhodes with the claimed thickness range of the passivation layer, in order to optimize the non-uniformities of the photosensor.
Regarding claim 14
Regarding claim 15, Noble in view of Rhodes discloses multispectral detection device according to claim 12 wherein Noble further discloses that the second filter is chosen from low-pass, high-pass, bandpass (See figure 4A, bandpass filter) and dual-band filters. 
Regarding claim 16, Noble in view of Rhodes discloses multispectral detection device according to claim 12 wherein Noble further discloses that the first filter is a low-pass (see figure 4D, filter is a shortpass or low pass), high-pass or bandpass filter cutting off the second wavelength range. 
Regarding claim 17, Noble in view of Rhodes discloses multispectral detection device according to claim 12 wherein Noble further the second filter is arranged at a distance from the first filter and from the second photodetector (see figure 1, element 16 is positioned a distance from element 17 and element 13), the second filter being separated from the first filter and from the second photodetector by a layer of gas or by a vacuum (see air gap between element 16 and element 13). 
Regarding claim 18, Noble in view of Rhodes discloses multispectral detection device according to claim 12 wherein Noble further discloses it comprises a cold shield (element 14) configured to focus the incident radiation by means of an aperture for passage of the incident radiation (element 12 is a Dewar window that allows incident radiation to pass) and in that the second filter is arranged in said aperture (element 16 is arranged in the aperture element 12). 
Regarding claim 19, Noble in view of Rhodes discloses multispectral detection device according to claim 18 wherein Noble further discloses the cold shield (element 14) defines a closed enclosure (element 14 is an enclosure) containing the first and second photodetectors and in that the second filter is located inside the closed enclosure (first and second photodetectors element 13 and second filter element 16 are located inside element 14). 
Regarding claim 21, Noble in view of Rhodes discloses discloses multispectral detection device according to claim 18 where Noble further discloses comprising a cooling system (Figure 1, cryo cooler) 
Regarding claim 22, Noble discloses fabrication method of a multispectral detection device (figure 1) characterised in that it comprises the following steps: 
providing a substrate (Figure 6b, element silicon CMOS multiplexer) comprising first and second photodetectors (Figure 6A, elements 17A/17B) each sensitive to a first wavelength range and to a second wavelength range different from the first wavelength range (see figure 4C, first detector is sensitive to 4.5-4.7 range while 4C is the second detector that is sensitive to the 4.7-4.9 range), the first photodetector delivering a first signal representative of a captured radiation (see figure e4E, the resulting detected radiation) and the second photodetector delivering a second signal representative of a captured radiation (see figure 4C, the resulting detected radiation), the first wavelength range and the second wavelength range being infrared wavelength ranges (see figures 4B, 4D, ranges from 4.5-4.9 microns which is within infrared), 
forming a first filter configured to allow the first wavelength range to pass and to block the second wavelength range, the first filter covering the first photodetector and leaving the second photodetector uncovered, the first filter being in contact with the first photodetector (see figure 7B) so as to block the passage of the second wavelength range in the first photodetector (see figure 4D, which shows the shortpass filter that covers a first group detector pixel elements, and the shortpass filter does not cover the second group of detector pixels, the shortpass filter blocks passage of light from 4.7-4.9 but allows light less than 4.7), and to apply stress on the first photosensor (the placement of the filter on the photosensor inherently causes stress on the first photosensor),
forming a second filter (element 4A, see figure 1, element 16) arranged at a distance from the first and second photodetectors and at a distance from the first filter (see figure 1, element 16 is spaced at a distance from the photo detector element 13, and the shortpass filter), the second filter being 
Noble does not teach a first passivation layer continuously covering the first photodetector and the second photodetector, the passivation layer being arranged between the first photodetector and the first filter and having a thickness comprise between 10micons and 2000 nm to homogenize stress.
Rhodes discloses a conventional detector (figure 7) including 
Photodetectors (unlabeled, but see figure 2, element 34),
A passivation layer (element 21) continuously covering the first photodetector and the second photodetector (elements 34), the passivation layer being arranged between the first photodetector (element 34) and the first filter (element 36) and having a thickness to homogenize stress (element 21 smooths out the photosensor surface and thus homogenizes the stress).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention as disclosed by Noble with the passivation layer of Rhodes in order to reduce stress to the sensor/filter or subsequent layers and thus reduce cracking or artifacts in the imager (see paragraph [0006]).
Noble in view of Rhodes does not specify that the passivation layer has a thickness comprised between 10 microns and 2000 nm, however, Rhodes teaches that the thickness of the passivation layer can be measured and a surface treatment can be applied to achieve the desired passivation layer thickness (see paragraph [0006] of Rhodes). Further Rhodes teaches adjusting the thickness based on the non-uniformities of the photosensor. 
Thus, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention as disclosed by Noble and Rhodes with the claimed thickness range of the passivation layer, in order to optimize the non-uniformities of the photosensor.
Regarding claim 23, Noble in view of Rhodes discloses fabrication method according to claim 22 and Noble further discloses comprising, before the second filter is formed: 
forming a third filter (See element 17B or 37B) configured to allow the second wavelength range to pass and to block the first wavelength range (see figure 4C, filter blocks first range 4.5-4.7 and allows the second range 4.7-4.9), the third filter covering the second photodetector and leaving the first photodetector uncovered (element 17b/37B only covers the second set of pixels and does not cover the first set of pixels), the third filter being in contact with the second photodetector so as to block the passage of the first wavelength range in the second photodetector (see figure 7B, filter 37B is in contact with the IR detector and blocks 4.5-4.7 range, see figure 4C). 
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Noble in view of Rhodes in view of US Publication 2012/033799 (Findlay).
Regarding claim 13, Noble in view of Rhodes discloses multispectral detection device according to claim 12 but does not disclose that the second photodetector is devoid of a filter configured to block the first wavelength range so as to capture the first wavelength range and the second wavelength range, the multispectral detection device comprising a processing circuit receiving first and second signals coming from the first and second photodetectors, the processing circuit providing data relative to the radiation of the second wavelength range by comparing the first signal with the second signal. 
Findlay teaches a multispectral detection device including a second photodetector (Figure 1 element 11), that is devoid of a filter configured to block the first wavelength range so as to capture the first wavelength range and the second wavelength range (element 11 detects all radiation that passes 
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention as disclosed by Noble in view of Rhodes and removed the filter over the second photodetector as taught by Findlay, in order to calculate the net signal of the first photodetector, and reduces the complexity of the multispectral detector.
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Noble in view of Rhodes further in view of US 4,996,427 (Noble2).
Regarding claim 20, Noble in view of Rhodes discloses multispectral detection device according to claim 18 and further Noble discloses wherein the cold shield (element 14) defines a closed enclosure (element 14 has an enclosure) containing the first and second photodetectors (element 13) and in that the second filter is located inside the closed enclosure (element 16 is located inside the closed enclose of element 14).
Noble in view of Rhodes does not disclose a second filter located outside the closed enclosure of the cold shield. 
	Noble2 teaches a cold shield enclosure (element 15, including a thermal/solar band filter (elements 21/20) over a photodetector array (element 19) including a second filter (elements 11/12) which are located outside the closed enclosure (element 15).
	It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Noble in view of Rhodes and position the .
Response to Arguments
Applicant’s arguments, see pages 6-10, filed April 5, 2021, with respect to the rejection(s) of claim(s) under Noble have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Noble in view of Rhodes.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE S. KIM whose telephone number is (571)272-8458.  The examiner can normally be reached on M-F 8am-4:30pm (Pacific).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTINE S. KIM/Primary Examiner, Art Unit 2884